                   IN THE UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF TEXAS
                             DALLAS DIVISION

BRIAN T., Individually and a/n/f of        §
C.I.T., a minor,                           §
                                           §
             Plaintiff,                    §
                                           §
v.                                         §         Civil Action No. 3:19-CV-2599-K
                                           §
DALLAS INDEPENDENT SCHOOL                  §
DISTRICT, JUAN ALMARAZ, and                §
ELENA BATES,                               §
                                           §
             Defendants.                   §

                    MEMORANDUM OPINION AND ORDER

       Before the Court is Defendants Dallas Independent School District, Juan

Almaraz, and Elena Bates’ (“Defendants”) Rule 12(b)(6) Motion to Dismiss for Failure

to State a Claim and, in the Alternative, Rule 12(e) Motion for a More Definite

Statement (“Motion”) (Doc. No. 4). For the following reasons, the Court GRANTS

the Motion to Dismiss.

      This case was originally filed in state court. Plaintiff filed his Original Petition

and Application for Temporary Restraining Order (“TRO”) on October 16, 2019. On

October 22, the presiding state court judge granted Plaintiff’s Application and issued

the TRO which was set to expire on November 5. Defendants removed the case to this




ORDER – PAGE 1
Court on November 1 on the basis of federal question jurisdiction. Defendants then

filed the instant motion to dismiss based on Federal Rule of Civil Procedure 12(b)(6).

      Plaintiff, who is represented by counsel, failed to timely respond to Defendants’

Motion. The Court then ordered Plaintiff to file a response to Defendants’ Motion by

Tuesday, December 17, 2019. To date, Plaintiff has continued in his failure to file a

response to Defendant’s Motion. Since he has not responded to Defendants’ Motion,

the Court will assume that he is not opposed to the Court’s granting Defendants’

Motion to Dismiss. See L.R. 7.1(e) (“A response and brief to an opposed motion must

be filed within 21 days from the date the motion is filed.”)(emphasis added).

      Furthermore, a careful review of Defendants’ Motion, the relevant portions of

record, and applicable law reveals that Plaintiff has no plausible claims against any of

the Defendants. A well-pleaded complaint must allege facts upon which the claims are

based and not be a conclusory recitation of the elements of a cause of action. Bell Atl.

Corp. v. Twombly, 550 U.S. 544, 555 (2007). A complaint must state sufficient facts

such that the “claim has facial plausibility” and is not merely “possible.” Aschcroft v.

Iqbal, 556 U.S. 662, 678 (2009). A plaintiff pleads a claim with facial plausibility when

the “factual content . . . allows the court to draw the reasonable inference that the

defendant is liable.” Id. The complaint must allege sufficient facts to “give the

defendant fair notice” of plaintiff’s claims against the defendant. Twombly, 550 U.S. at




ORDER – PAGE 2
555 (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)). The court “accept[s] all well-

pleaded facts as true and view[s] those facts in the light most favorable to the plaintiff.”

Stokes v. Gann, 498 F.3d 483, 484 (5th Cir. 2007) (per curiam). The court “do[es] not

accept as true conclusory allegations, unwarranted factual inferences, or legal

conclusions.” Ferrer v. Chevron Corp., 484 F.3d 776, 780 (5th Cir. 2007) (quoting Plotkin

v. IP Axess Inc., 407 F.3d 690, 696 (5th Cir. 2005)). At this stage, the Court does not

evaluate a plaintiff’s likelihood of success, but only determines whether a plaintiff has

stated a legally cognizable claim. See U.S. ex rel. Riley v. St. Luke’s Episcopal Hosp., 355

F.3d 370, 376 (5th Cir. 2004).

       In their Motion, Defendants contend Plaintiff failed to adequately plead his

claims against each of them for: (1) violation of 34 C.F.R. 10.3, specifically violations

of C.I.T.’s “civil rights as guaranteed to him under the ADA and 34 C.F.R. 104 (which

addresses Section 504 of the Rehabilitation Act); (2) procedural and substantive due

process violations (although it is unclear from Plaintiff’s Original Petition if he is

actually asserting such claims); and (3) injunctive relief.       The Court agrees with

Defendants’ arguments. Plaintiff has wholly failed to plead viable claims and/or facts

supporting any of these claims. The Court finds that Defendants’ Motion should be

granted.




ORDER – PAGE 3
      The Court GRANTS Defendants’ Rule 12(b)(6) Motion to Dismiss for Failure

to State a Claim. Each of Plaintiff’s claims against Defendants Dallas Independent

School District, Juan Almaraz, and Elena Bates are hereby dismissed without

prejudice.

      SO ORDERED.

      Signed December 20th, 2019.

                                     ______________________________________
                                     ED KINKEADE
                                     UNITED STATES DISTRICT JUDGE




ORDER – PAGE 4
